The defendant's petition for certification to appeal from the Appellate Court, 178 Conn. App. 469, 175 A.3d 589 (2017), is granted, limited to the following issue:"Did the Appellate Court properly affirm the judgment of the trial court interpreting when the plaintiff's cause of action for indemnification accrued for the purposes of the notice requirement and time limitations set forth in General Statutes § 7-101a (d) ?"ROBINSON, J., did not participate in the consideration of or decision on this petition.